726 N.W.2d 15 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James A. SANDERS, Defendant-Appellant.
Docket No. 130911. COA No. 261993.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the motion for reconsideration of this Court's September 27, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would remand this case to the circuit court for a determination of indigency and appointment of appellate counsel, in light of Halbert v. Michigan, 545 U.S. 605, 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005).